Exhibit 10.1

 

SALES AGENCY AGREEMENT

 

SALES AGENCY AGREEMENT, dated as of November 16, 2012 (this “Agreement”), by and
between Inland Real Estate Corporation, a Maryland corporation (the “Company”),
and BMO Capital Markets Corp., a registered broker-dealer organized under the
laws of Delaware (“BMOCMC”), Jefferies & Company, Inc., a registered
broker-dealer organized under the laws of Delaware (“Jefferies”) and KeyBanc
Capital Markets Inc., a registered broker-dealer organized under the laws of
Ohio (“KBCM”).  Each of BMOCMC, Jefferies and KBCM is referred to herein as an
“Agent,” and collectively they are referred to as the “Agents.”

 

W I T N E S S E T H:

 

WHEREAS, the Company has authorized and proposes to issue and sell, in the
manner contemplated by this Agreement, Common Shares with an aggregate Sales
Price of up to $150,000,000 upon the terms and subject to the conditions
contained herein; and

 

WHEREAS, BMOCMC, Jefferies and KBCM have been appointed by the Company as Agents
to sell the Common Shares. Each Agent agrees to use its commercially reasonable
efforts consistent with customary trading and sales practices to sell the Common
Shares offered by the Company upon the terms and subject to the conditions
contained herein.

 

NOW THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01        Certain Definitions.  For purposes of this Agreement, capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
Appendix A.

 

ARTICLE II

 

ISSUANCE AND SALE OF COMMON STOCK

 

2.01        Issuance.

 

(a)           Commercially Reasonable Efforts.  Upon the terms and subject to
the conditions of this Agreement, the Company may issue Common Shares through an
Agent, and the Agent shall use its commercially reasonable efforts consistent
with customary trading and sales practices to sell Common Shares, with an
aggregate Sales Price of up to the Maximum Program Amount, based on and in
accordance with such number of Issuance Notices as the Company shall choose to
deliver during the Commitment Period until the aggregate Sales Price of the
Common Shares sold under this Agreement equals the Maximum Program Amount or
this Agreement is otherwise terminated.  On any Trading Day, the Company shall
sell Common Shares through only one of the Agents, but in no event through more
than one of the Agents, and the Company shall give at least one business day
prior written notice by facsimile or email to the Agents to notify them of any
change of the Agent through whom the sale of Common Shares will be effected. 
The requirement that the Company sell Common Shares pursuant to

 

--------------------------------------------------------------------------------


 

this Agreement through only one of the Agents on any Trading Day shall not apply
to sales solely to employees or security holders of the Company or its
subsidiaries, or to a trustee or other person acquiring such securities for the
accounts of such persons as to which any of BMOCMC, KBCM or Jefferies is acting
for the Company in a capacity other than as Agent under this Agreement.  Subject
to the foregoing and the other terms and conditions of this Agreement, upon the
delivery of an Issuance Notice, and unless the sale of the Issuance Shares
described therein has been suspended, cancelled or otherwise terminated in
accordance with the terms of this Agreement, the Agent will use its commercially
reasonable efforts consistent with customary trading and sales practices to sell
such Issuance Shares up to the amount specified into the Principal Market, and
otherwise in accordance with the terms of such Issuance Notice.  The Agent will
provide written confirmation to the Company no later than the opening of the
Trading Day next following the Trading Day on which it has made sales of
Issuance Shares hereunder setting forth the portion of the Actual Sold Amount
for such Trading Day, the corresponding Sales Price and the Issuance Price
payable to the Company in respect thereof.  The Agent may sell Issuance Shares
in the manner described in Section 2.01(c) herein.  The Company acknowledges and
agrees that (i) there can be no assurance that the Agent will be successful in
selling Issuance Shares and (ii) the Agent will incur no liability or obligation
to the Company or any other Person if it does not sell Issuance Shares for any
reason other than a failure by the Agent to use its commercially reasonable
efforts consistent with customary trading and sales practices to sell such
Issuance Shares as required under this Section 2.01.  In acting hereunder, each
Agent will be acting as agent for the Company and not as principal.

 

(b)           Method of Offer and Sale.  The Common Shares may be offered and
sold in (1) privately negotiated transactions (if and only if the parties hereto
have so agreed in writing), or (2) by any other method or payment permitted by
law deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act, including sales made directly on the Principal Market or sales
made to or through a market maker or through an electronic communications
network.  Nothing in this Agreement shall be deemed to require either party to
agree to the method of offer and sale specified in clause (1) above, and either
party may withhold its consent thereto in such party’s sole discretion.

 

(c)           Issuances.  Upon the terms and subject to the conditions set forth
herein, on any Trading Day as provided in Section 2.03(b) hereof during the
Commitment Period on which the conditions set forth in Sections 5.01 and 5.02
hereof have been satisfied, the Company may exercise an Issuance by the delivery
of an Issuance Notice, executed by the Chief Executive Officer or the Chief
Financial Officer of the Company, to an Agent.  The number of Issuance Shares
that the Agent is authorized and shall use its commercially reasonable efforts
consistent with customary trading and sales practices to sell pursuant to such
Issuance shall have an aggregate Sales Price equal to the Issuance Amount. Each
Issuance will be settled on the applicable Settlement Date following the
Issuance Date.

 

2.02        Effectiveness.  The effectiveness of this Agreement (the “Closing”)
shall be deemed to take place concurrently with the execution and delivery of
this Agreement by the parties hereto and the completion of the closing
transactions set forth in the immediately following sentence.  At the Closing,
the following closing transactions shall take place, each of which shall be
deemed to occur simultaneously with the Closing: (i) the Company shall deliver
to the Agents a certificate executed by the Secretary of the Company, signing in
such capacity, dated the date of the Closing (A) certifying that attached
thereto are true and complete copies of the resolutions duly adopted by the
Board of Directors of the Company authorizing the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby
(including, without limitation, the issuance of the Common Shares pursuant to
this Agreement), which authorization shall be in full force and effect on and as
of the date of such certificate and (B) certifying and attesting to the office,
incumbency, due authority and specimen signatures of each Person who executed
the Agreement for or on behalf of the Company; (ii) the Company shall deliver to
the Agents a certificate executed by the Chief Executive Officer, the President
or any Senior Vice-President of the Company and by the Chief Financial Officer
of the Company, signing in such capacity,

 

2

--------------------------------------------------------------------------------


 

dated the date of the Closing, confirming that the representations and
warranties of the Company contained in this Agreement are true and correct and
that the Company has performed all of its obligations hereunder to be performed
on or prior to the Closing Date and as to the matters set forth in
Section 5.01(a) hereof and providing a list of Significant Subsidiaries;
(iii) Shefsky & Froelich Ltd., counsel to the Company, shall deliver to the
Agents an opinion, dated the Closing Date and addressed to the Agents,
substantially in the form of Exhibit B attached hereto; (iv) Venable LLP,
special Maryland counsel to the Company, shall deliver to the Agents an opinion,
dated the Closing Date and addressed to the Agents, substantially in the form of
Exhibit C attached hereto; (v) Sidley Austin LLP, counsel to the Agents, shall
deliver to the Agents its negative assurance letter in form and substance
satisfactory to the Agents on the Closing Date; (vi) KPMG LLP shall deliver to
BMOCMC a letter, dated the Closing Date, in form and substance satisfactory to
the Agents; and (vii) the Company shall pay the expenses set forth in
Section 9.02(ii), (iv) and (viii) hereof by wire transfer to the account
designated by the Agents in writing prior to the Closing.

 

2.03        Mechanics of Issuances.

 

(a)           Issuance Notice.  On any Trading Day during the Commitment Period,
the Company may deliver an Issuance Notice to an Agent, subject to the
satisfaction of the conditions set forth in Sections 5.01 and 5.02; provided,
however, that (1) the Issuance Amount for each Issuance as designated by the
Company in the applicable Issuance Notice shall in no event exceed the Maximum
Program Amount and (2) notwithstanding anything in this Agreement to the
contrary, the Agents shall have no further obligations with respect to any
Issuance Notice if and to the extent the aggregate Sales Price of the Issuance
Shares sold pursuant thereto, together with the aggregate Sales Price of the
Common Shares previously sold under this Agreement, shall exceed the Maximum
Program Amount.

 

(b)           Delivery of Issuance Notice.  An Issuance Notice shall be deemed
delivered on the Trading Day that it is received by facsimile or otherwise (and
the Company confirms such delivery by e-mail notice or by telephone (including
voicemail message)) by an Agent.  No Issuance Notice may be delivered other than
on a Trading Day during the Commitment Period.

 

(c)           Floor Price.  No Agent shall sell Common Shares below the Floor
Price during any Selling Period and such Floor Price may be adjusted by the
Company at any time during any Selling Period upon notice to the applicable
Agent and confirmation to the Company.

 

(d)           Determination of Issuance Shares to be Sold.  The number of
Issuance Shares to be sold by an Agent with respect to any Issuance shall be the
Actual Sold Amount during the Selling Period.

 

(e)           Trading Guidelines.  An Agent may, to the extent permitted under
the Securities Act and the Exchange Act, purchase and sell Common Stock for its
own account while this Agreement is in effect provided that no such purchase or
sale shall take place while an Issuance Notice is in effect (except to the
extent an Agent may engage in sales of Issuance Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity).
In addition, the Company hereby acknowledges and agrees that the Agents and
their Affiliates may make markets in the Common Stock or other securities of the
Company, in connection with which they may buy and sell, as agent or principal,
for long or short account, shares of Common Stock or other securities of the
Company, at the same time that an Agent is acting as agent pursuant to this
Agreement.

 

2.04        Settlements.  Subject to the provisions of Article V, on or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Issuance Shares being sold by crediting the account
of the applicable Agent or its designee at the Depository Trust Company through
its Deposit/Withdrawal At Custodian (DWAC) System, or by such other means of
delivery as may be

 

3

--------------------------------------------------------------------------------


 

mutually agreed upon by the parties hereto and, upon receipt of such Issuance
Shares, which in all cases shall be freely tradeable, transferable, registered
shares in good deliverable form, the applicable Agent will deliver the related
Issuance Price in same day funds delivered to an account designated by the
Company prior to the Settlement Date.  If the Company defaults in its obligation
to deliver Issuance Shares on a Settlement Date, the Company agrees that it will
(i) hold the applicable Agent harmless against any loss, claim, damage or
expense (including, without limitation, penalties, interest and reasonable legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company, and (ii) pay to the applicable Agent any Selling
Commission to which it would otherwise have been entitled absent such default.
The parties acknowledge and agree that, in performing its obligations under this
Agreement, the Agents may borrow shares of Common Stock from stock lenders, and
may use the Issuance Shares to settle or close out such borrowings.

 

2.05        Use of Free Writing Prospectus.  Neither the Company nor any of the
Agents has prepared, used, referred to or distributed, or will knowingly
prepare, use, refer to or distribute, without the other party’s prior written
consent, any “written communication” which constitutes a “free writing
prospectus” as such terms are defined in Rule 405 under the Securities Act.

 

2.06        Period for Restrictions on Offers and Sales. Notwithstanding any
other provision of this Agreement, the Company shall not offer, sell or deliver,
or request the offer or sale of, any Common Shares and, by notice to the
applicable Agent given by telephone (confirmed promptly by facsimile
transmission or email), shall cancel any instructions for the offer or sale of
any Common Shares, and the applicable Agent shall not be obligated to offer or
sell any Common Shares, (i) during any period in which the Company is, or the
applicable Agent reasonably believes that the Company is, in possession of
material non-public information, (ii) on any date on which the Company is making
a presentation to investors at an investor or similar conference, or
(iii) except as provided in Section 2.07, at any time from and including the
date (each, an “Announcement Date”) on which the Company shall issue a press
release containing, or shall otherwise publicly announce, its earnings, revenues
or other results of operations (each, an “Earnings Announcement”) through and
including the time that is 24 hours after the time that the Company files (a
“Filing Time”) a quarterly report on Form 10-Q or an annual report on Form 10-K
that includes consolidated financial statements as of and for the same period or
periods, as the case may be, covered by such Earnings Announcement.

 

2.07        Removal of Restrictions on Offers and Sales. If the Company wishes
to offer, sell or deliver Common Shares at any time during the period from and
including an Announcement Date through and including the time that is 24 hours
after the corresponding Filing Time, the Company shall (i) prepare and deliver
to the applicable Agent (with a copy to its counsel) a current report on
Form 8-K which shall include substantially the same financial and related
information as was set forth in the relevant Earnings Announcement (other than
any earnings projections, similar forward-looking data and officers’ quotations)
(each, an “Earnings 8-K”), in form and substance reasonably satisfactory to the
applicable Agent, and obtain the consent of the applicable Agent to the filing
thereof (such consent not to be unreasonably withheld), (ii) provide the
applicable Agent with the officers’ certificate, opinions/letters of counsel and
accountants’ letter called for by Section 4.07 and Section 4.08, (iii) afford
the applicable Agent the opportunity to conduct a due diligence review in
accordance with Section 4.10 and (iv) file such Earnings 8-K with the
Commission. Upon satisfaction of the foregoing, the provisions of Section 2.06
shall not be applicable for the period from and after the time at which the
foregoing conditions shall have been satisfied (or, if later, the time that is
24 hours after the time that the relevant Earnings Announcement was first
publicly released) through and including the time that is 24 hours after the
Filing Time of the relevant quarterly report on Form 10-Q or annual report on
Form 10-K under the Exchange Act, as the case may be. For purposes of clarity,
the parties hereto agree that (A) the delivery of any officers’ certificate,
opinions/letters of counsel and accountants’ letter pursuant to this
Section 2.07 shall not relieve the Company from any of its obligations under
this Agreement with respect to any quarterly

 

4

--------------------------------------------------------------------------------


 

report on Form 10-Q or annual report on Form 10-K, as the case may be,
including, without limitation, the obligation to deliver officers’ certificates,
opinions/letters of counsel and accountants’ letters as provided in Section 4.07
and (B) this Section 2.07 shall in no way affect or limit the operation of the
provisions of clauses (i) and (ii) of Section 2.06, which shall have independent
application.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to, and agrees with, the Agents that as of
the Closing Date, as of each Issuance Date, as of each Settlement Date and as of
any time that the Registration Statement or the Prospectus shall be amended or
supplemented (each of the times referenced above is referred to herein as a
“Representation Date”), except as may be disclosed in the Prospectus (including
any documents incorporated by reference therein and any supplements thereto) on
or before a Representation Date:

 

3.01        Registration.  The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is currently listed and quoted on the
Principal Market under the trading symbol “IRC”, and the Common Shares have been
listed on the Principal Market, subject to notice of issuance.  The Company
(i) meets the requirements for the use of Form S-3 under the Securities Act and
the rules and regulations thereunder for the registration of the transactions
contemplated by this Agreement and (ii) has been subject to the requirements of
Section 12 of the Exchange Act and has timely filed all the material required to
be filed pursuant to Section 13 and 14 of the Exchange Act for a period of more
than 12 calendar months.  The Company has filed with the Commission a
registration statement on Form S-3 (Registration No. 333-181164) which
registration statement, as amended, has been declared effective by the
Commission for the registration of up to $606,121,000 aggregate amount of Common
Shares and other securities under the Securities Act (of which nothing has been
issued and sold prior to the date of this Agreement), and the offering thereof
from time to time pursuant to Rule 415 promulgated by the Commission under the
Securities Act.  Such registration statement (and any further registration
statements that may be filed by the Company for the purpose of registering
additional Common Shares to be sold pursuant to this Agreement), and the
prospectus constituting a part of such registration statement, together with the
Prospectus Supplement (as defined in Section 5.01(k)(i)) and any pricing
supplement relating to a particular issuance of the Issuance Shares (each, an
“Issuance Supplement”), including all documents incorporated or deemed to be
incorporated therein by reference pursuant to Item 12 of Form S-3 under the
Securities Act, in each case, as from time to time amended or supplemented, are
referred to herein as the “Registration Statement” and the “Prospectus,”
respectively, except that if any revised prospectus is provided to an Agent by
the Company for use in connection with the offering of the Common Shares that is
not required to be filed by the Company pursuant to Rule 424(b) promulgated by
the Commission under the Securities Act, the term “Prospectus” shall refer to
such revised prospectus from and after the time it is first provided to the
Agent for such use.  Promptly after the execution and delivery of this
Agreement, the Company will prepare and file the Prospectus Supplement relating
to the Issuance Shares pursuant to Rule 424(b) promulgated by the Commission
under the Securities Act, as contemplated by Section 5.01(k)(i) of this
Agreement.  As used in this Agreement, the terms “amendment” or “supplement”
when applied to the Registration Statement or the Prospectus shall be deemed to
include the filing by the Company with the Commission of any document under the
Exchange Act after the date hereof that is or is deemed to be incorporated
therein by reference;

 

3.02        Incorporated Documents.  The documents incorporated or deemed to be
incorporated by reference in the Registration Statement and the Prospectus
pursuant to Item 12 of Form S-3 (collectively, the “Incorporated Documents”), as
of the date filed with the Commission under the Exchange Act, conformed and will
conform in all material respects to the requirements of the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, and none of such
documents contained or

 

5

--------------------------------------------------------------------------------


 

will contain at such time an untrue statement of a material fact or omitted or
will omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

 

3.03        Registration Statement; Prospectus.  No stop order suspending the
effectiveness of the Registration Statement has been issued and no proceeding
for that purpose has been initiated or threatened by the Commission.  The
Registration Statement, as of the Effective Date, conformed or will conform in
all material respects to the requirements of the Securities Act, and the
rules and regulations of the Commission promulgated thereunder and, as of the
Effective Date, does not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and the Prospectus, as of its
original issue date, as of the date of any filing of an Issuance Supplement
thereto pursuant to Rule 424(b) promulgated by the Commission under the
Securities Act, as of each Applicable Time and as of the date of any other
amendment or supplement thereto, conforms or will conform in all material
respects to the requirements of the Securities Act and the rules and regulations
of the Commission promulgated thereunder and, as of such respective dates, does
not and will not contain an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Company by an Agent expressly for use in the Prospectus.  As used
herein, with respect to the Registration Statement, the term “Effective Date”
means, as of a specified time, the later of (i) the date that the Registration
Statement or the most recent post-effective amendment thereto was or is declared
effective by the Commission under the Securities Act and (ii) the date that the
Company’s Annual Report on Form 10-K for its most recently completed fiscal year
is filed with the Commission under the Exchange Act;

 

3.04        Not an Ineligible Issuer.  (i) At the earliest time when a bona fide
offer (as used in Rule 164(h)(2) of the Securities Act) of the Common Shares is
first made by the Company or an Agent, and (ii) as of the Closing Date, the
Company was not and is not an Ineligible Issuer (as defined in Rule 405 of the
Securities Act);

 

3.05        Changes.  Neither the Company nor any Subsidiary has sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Prospectus any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Prospectus; and,
since the respective dates as of which information is given in the Registration
Statement and the Prospectus, (i) neither the Company nor any of its
Subsidiaries has incurred any liabilities or obligations, direct or contingent,
or entered into any transactions, not in the ordinary course of business, that
are material to the Company and its Subsidiaries and (ii) there has not been any
change in the capital stock, except for issuances of capital stock pursuant to
the Company’s dividend reinvestment program and employee benefit plans existing
on or prior to the date hereof, or long-term debt, other than the repayment of
current maturities of long-term debt, of the Company or any of its Subsidiaries
or any material adverse change, or any development involving a prospective
material adverse change, in or affecting the business, assets, general affairs,
management, financial position, prospects, shareholders’ equity or results of
operations of the Company and its Subsidiaries, otherwise than as set forth or
contemplated in the Prospectus;

 

3.06        Organizational Matters.  The Company has been duly incorporated and
is validly existing as a real estate investment trust in good standing under the
laws of the State of Maryland, with corporate power and authority to own or
lease its properties and conduct its business as described in the Registration
Statement and the Prospectus and to enter into and perform its obligations under
this

 

6

--------------------------------------------------------------------------------


 

Agreement; the Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect.  Each Subsidiary of the Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its jurisdiction of incorporation with corporate power and authority to
own or lease its properties and conduct its business as described in the
Registration Statement and the Prospectus.  As used in this Agreement, the term
“Subsidiary” means any Person (other than a natural person), at least a majority
of the outstanding Voting Stock of which is owned by the Company, by one or more
Subsidiaries or by the Company and one or more Subsidiaries.

 

3.07        Authorization; Enforceability.  The Company has the corporate power
and authority to execute, deliver and perform the terms and provisions of this
Agreement and has taken all necessary corporate action to authorize the
execution, delivery and performance by it of, and the consummation of the
transactions to be performed by it contemplated by, this Agreement.  No other
corporate proceeding on the part of the Company is necessary, and no consent of
any shareholder in its capacity as such of the Company is required, for the
valid execution and delivery by the Company of this Agreement, and the
performance and consummation by the Company of the transactions contemplated by
this Agreement to be performed by the Company.  The Company has duly executed
and delivered this Agreement.  This Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and by
limitations imposed by law and public policy on indemnification or exculpation;

 

3.08        Capitalization.  As of the end of the most recently completed fiscal
quarter for which the Company has filed a Quarterly Report on Form 10-Q or an
Annual Report on Form 10-K, the Company had an authorized, issued and
outstanding capitalization as set forth in its consolidated financial statements
included in such Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as
the case may be.  All of the issued shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock of the Company
was issued in violation of the preemptive or other similar rights of any
security holder of the Company; all of the issued shares of capital stock of
each Subsidiary have been duly and validly authorized and issued and are fully
paid and non-assessable; and all shares of capital stock of each Subsidiary
(other than directors’ qualifying shares) are owned directly or indirectly by
the Company, free and clear of any liens, encumbrances or security interests,
except as described in the Registration Statement and the Prospectus.  The
Common Shares (in an amount up to the Maximum Program Amount) have been duly and
validly authorized by all necessary corporate action on the part of the Company.
When issued against payment therefor as provided in this Agreement, the Common
Shares will be validly issued, fully paid and nonassessable, free and clear of
all preemptive rights, claims, liens, charges, encumbrances and security
interests of any nature whatsoever, other than any of the foregoing created by
an Agent.  The capital stock of the Company, including the Common Shares,
conforms to the description contained in the Registration Statement.  Except as
set forth in the Prospectus, and except as described or set forth in the
Company’s prospectus, dated as of June 29, 2010 (as supplemented thereafter) and
the indenture, dated as of August 10, 2010, governing the terms of the Company’s
5.0% Convertible Senior Notes; or the Company’s prospectuses dated September 20,
2011 and February 28, 2012 (each as supplemented thereafter) and the Articles
Supplementary of the Company establishing and fixing the rights and preferences
of and designating the 8.125% Series A Cumulative Redeemable Preferred Stock,
$0.01 par value per share of the Company, as corrected by the certificate of
correction dated February 28, 2012, as certified by the State Department of
Assessments and Taxation of Maryland, there are no outstanding options,
warrants, conversion rights, subscription rights, preemptive rights, rights of
first refusal or other rights or agreements of any nature outstanding to
subscribe for or to purchase any shares

 

7

--------------------------------------------------------------------------------


 

of Common Stock of the Company or any other securities of the Company of any
kind binding on the Company (except pursuant to dividend reinvestment, stock
purchase or ownership, stock option, director or employee benefit plans,
including without limitation those created by or pursuant to the Company’s
Dividend Reinvestment Plan or the Company’s 2005 Equity Award Plan) and there
are no outstanding securities or instruments of the Company containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Common Shares as described in this Agreement.  Except as described in
Article VIII of the Company’s charter and Section 2 of Article VI of the
Company’s bylaws, there are no restrictions upon the voting or transfer of any
shares of the Company’s Common Stock in the Company’s Articles of Incorporation
or Bylaws.  There are no agreements or other obligations (contingent or
otherwise) that may require the Company to repurchase or otherwise acquire any
shares of its Common Stock.  No Person has the right, contractual or otherwise,
to cause the Company to issue to it, or to register pursuant to the Securities
Act, any shares of capital stock or other securities of the Company upon the
filing of the Registration Statement or the issuance or sale of the Common
Shares hereunder;

 

3.09        No Conflicts.  The issuance and sale of the Common Shares, the
compliance by the Company with all of the provisions of this Agreement and the
consummation of the transactions contemplated herein do not and will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the imposition of a
lien or security interest under, any material indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any Subsidiary is a party or by which the Company or any Subsidiary is bound or
to which any of the property or assets used in the conduct of the business of
the Company or any Subsidiary is subject, nor will such action result in any
violation of the provisions of the Articles of Incorporation or the by-laws of
the Company or any Subsidiary, or except to the extent that such action results
in any Person Beneficially Owning shares of Equity Stock in excess of the
Ownership Limit (as each of those terms is used in the Company’s charter), or
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company or any Subsidiary or any of their
properties; and no consent, approval, authorization, order, registration or
qualification of or with any court or governmental agency or body is required
for the consummation by the Company of the transactions contemplated by this
Agreement or in connection with the issuance and sale of the Common Shares
hereunder, except such as have been, or will have been prior to the Closing
Date, obtained under the Securities Act, and for such consents, approvals,
authorizations, orders, registrations or qualifications as may be required under
state securities or blue sky laws, as the case may be, and except in any case
where the failure to obtain such consent, approval, authorization, order,
registration or qualification would not have a Material Adverse Effect;

 

3.10        Legal Proceedings.  Other than as set forth in the Prospectus, there
are no legal or governmental proceedings pending to which the Company or any of
its Subsidiaries is a party or of which any property of the Company or any of
its Subsidiaries is the subject which, if determined adversely to the Company or
any of its Subsidiaries, would individually or in the aggregate have a Material
Adverse Effect and, to the best of the Company’s knowledge, no such proceedings
are threatened or contemplated by governmental authorities or threatened by
others;

 

3.11        Sale of Common Shares.  Immediately after any sale of Common Shares
by the Company hereunder, the aggregate amount of Common Stock that has been
issued and sold by the Company hereunder will not exceed the aggregate amount of
Common Stock registered under the Registration Statement (in this regard, the
Company acknowledges and agrees that the Agents shall have no responsibility for
maintaining records with respect to the aggregate amount of Common Shares sold,
or of otherwise monitoring the availability of Common Stock for sale, under the
Registration Statement);

 

3.12        Permits.  Each of the Company and the Subsidiaries has such permits,
licenses, franchises and authorizations of governmental or regulatory
authorities (the “Permits”) as are necessary to own its

 

8

--------------------------------------------------------------------------------


 

respective properties and to conduct its business in the manner described in the
Prospectus, except where the failure to obtain such Permits would not reasonably
be expected to have a Material Adverse Effect; to the best knowledge of the
Company after due inquiry, each of the Company and the Subsidiaries has
fulfilled and performed all its material obligations with respect to such
Permits, except where the failure to fulfill or perform any such obligation
would not reasonably be expected to have a Material Adverse Effect; and no event
has occurred that allows, or after notice or lapse of time would allow,
revocation or termination of any material Permits or would result in any other
material impairment of the rights of the holder of any such material Permits,
subject in each case to such qualifications as may be set forth in the
Prospectus;

 

3.13        Investment Company.  The Company is not, and after giving effect to
the offering and sale of the Common Shares, will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the “1940
Act”);

 

3.14        Financial Condition; No Adverse Changes.

 

(a)           Financial Statements.  The financial statements, together with
related schedules and notes, included or incorporated by reference in the
Registration Statement and the Prospectus, present fairly the consolidated
financial position, results of operations and changes in financial position of
the Company and the Subsidiaries on the basis stated in the Registration
Statement and the Prospectus at the respective dates or for the respective
periods to which they apply; such statements and related schedules and notes
have been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved, except as disclosed
therein; and the other financial and statistical information and data included
or incorporated by reference in the Registration Statement and the Prospectus
are accurately presented and prepared on a basis consistent with such financial
statements and the books and records of the Company and the Subsidiaries.  No
other financial statements are required to be set forth or to be incorporated by
reference in the Registration Statement or the Prospectus under the Securities
Act;

 

(b)           Internal Controls.  The Company and its Subsidiaries maintain
systems of internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act) sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) material information relating
to the Company and its subsidiaries is made known to the Company by its officers
and employees.  The Company’s internal control over financial reporting was
effective as of the date of the latest audited financial statements included or
incorporated by reference in the Prospectus, and the Company is not aware of any
material weaknesses therein.  Since the date of the latest audited financial
statements included or incorporated by reference in the Prospectus, there has
been no change that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting;

 

(c)           Disclosure Controls and Procedures.  The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e) of
the Exchange Act) that comply with the requirements of the Exchange Act and have
been designed to ensure that material information relating to the Company and
its Subsidiaries is communicated to the Company’s principal executive officer
and principal financial officer.  The Company’s disclosure controls and
procedures were effective as of the date of the latest financial statements
included or incorporated by reference in the Prospectus;

 

9

--------------------------------------------------------------------------------

 


 

(d)           External Auditor.  KPMG LLP, who has audited the financial
statements of the Company and its Subsidiaries that are incorporated by
reference in the Registration Statement and the Prospectus and has audited the
Company’s internal control over financial reporting and management’s assessment
thereof, is an independent registered public accounting firm as required by the
Securities Act and the rules and regulations of the Commission promulgated
thereunder and the Public Company Accounting Oversight Board;

 

3.15        Stabilization.  Neither the Company nor any of its Subsidiaries, nor
any of the officers, directors, trustees or partners thereof, has taken, nor
will any of them take, directly or indirectly, any action resulting in a
violation of Regulation M under the Exchange Act or designed to cause or result
in, or which has constituted or which reasonably might be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Common Shares;

 

3.16        Use of Proceeds.  The Company will use the net proceeds from the
offering of Common Shares in the manner specified in the Prospectus under “Use
of Proceeds”;

 

3.17        Environmental Matters.  Other than as set forth in the Prospectus,
(a) the Company and its Subsidiaries are in compliance with all applicable state
and federal environmental laws, except for instances of noncompliance that,
individually or in the aggregate, would not have a Material Adverse Effect, and
(b) no event or condition has occurred that may interfere with the compliance by
the Company and its Subsidiaries with any environmental law or that may give
rise to any liability under any environmental law, in each case that,
individually or in the aggregate, would have a Material Adverse Effect;

 

3.18        Intellectual Property.  Except as may be described in the Prospectus
or would not have a Material Adverse Effect, the Company and its Subsidiaries
own or possess the intellectual property necessary to carry on the business now
operated by them, and neither the Company nor, to the knowledge of the Company,
any of its respective subsidiaries has received any notice or is otherwise aware
of any infringement of or conflict with asserted rights of others with respect
to any such intellectual property or of any facts or circumstances which would
render any such intellectual property invalid or inadequate to protect the
interest of the Company or any of its respective subsidiaries therein, and which
infringement or conflict or invalidity or inadequacy, singly or in the
aggregate, would result in a Material Adverse Effect;

 

3.19        Insurance.  Each of the Company and its Subsidiaries is insured
against such losses and risks and in such amounts as management of the Company
believes to be prudent;

 

3.20        Officer’s Certificate.  Any certificate signed by any officer of the
Company and delivered to an Agent or to counsel for an Agent in connection with
an Issuance or pursuant to or in connection with this Agreement shall be deemed
a representation and warranty by the Company to the Agent as to the matters
covered thereby on the date of such certificate;

 

3.21        Finder’s Fees.  The Company has not incurred (directly or
indirectly) nor will it incur, directly or indirectly, any liability for any
broker’s, finder’s, financial advisor’s or other similar fee, charge or
commission in connection with this Agreement or the transactions contemplated
hereby; and

 

3.22        Non-affiliated Market Capitalization.  As of the Effective Date,
(a) the aggregate market value of the Common Stock held by non-affiliates of the
Company (computed using the price at which the Common Stock was last sold, or
the average bid and asked price of the Common Stock, as of the last business day
of the Company’s most recently completed second fiscal quarter) exceeded $150
million; (b)

 

10

--------------------------------------------------------------------------------


 

and the aggregate market value of the Common Stock held by non-affiliates of the
registrant is $75 million or more (computed using the price at which the common
equity was last sold, or the average of the bid and asked prices of such common
equity, in the principal market for such common equity as of a date within 60
days prior to the date of filing).

 

3.23        Foreign Corrupt Practices Act. Neither of the Company, nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
other person acting on behalf of either of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and its
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure continued
compliance therewith.

 

3.24        Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best of the Company’s knowledge, threatened.

 

3.25        OFAC. Neither the Company nor any of its subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any of its subsidiaries, joint venture partners or
other person, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 

3.26    Approval of Listing.  The Common Shares have been approved for listing
on the New York Stock Exchange, subject to notice of issuance.

 

3.27        Actively Traded Security.  The Common Shares is an “actively traded
security” excepted from the requirements of Rule 101 of Regulation M under the
Exchange Act by subsection (c)(1) of such rule.

 

3.28        Properties.  The Company and each of its Subsidiaries have good and
marketable title to all the properties and assets reflected as owned in the
Company’s consolidated financial statements (and schedules thereto) or elsewhere
in the Registration Statement and the Prospectus, in each case free and clear of
any security interests, mortgages, liens, encumbrances, equities, claims and
other defects, except as disclosed in the Registration Statement and the
Prospectus or where the existence of any security interest, mortgage, lien,
encumbrance, equity, claim or other defect would not, individually or in the
aggregate, result in a Material Adverse Effect.  The real property,
improvements, equipment and personal property held under lease by the Company or
any of its subsidiaries are held under valid and enforceable

 

11

--------------------------------------------------------------------------------


 

leases, except where the invalidity or unenforceability of any leases would not,
individually or in the aggregate, result in a Material Adverse Effect.

 

ARTICLE IV

 

COVENANTS

 

The Company covenants and agrees during the term of this Agreement with the
Agents as follows:

 

4.01        Registration Statement and Prospectus.  (i) To make no amendment or
supplement to the Registration Statement or the Prospectus after the date of
delivery of an Issuance Notice and prior to the related Settlement Date that is
reasonably disapproved by the Agents promptly after reasonable notice thereof;
(ii) to prepare, with respect to any Issuance Shares to be sold pursuant to this
Agreement, an Issuance Supplement with respect to such Common Shares in a form
previously approved by the Agents and to file such Issuance Supplement pursuant
to Rule 424(b) promulgated by the Commission under the Securities Act within the
time period required thereby and to deliver such number of copies of each
Issuance Supplement to each exchange or market on which such sales were
effected, in each case unless delivery and filing of such an Issuance Supplement
is not required by applicable law or by the rules and regulations of the
Commission; (iii) to make no amendment or supplement to the Registration
Statement or the Prospectus (other than an amendment or supplement relating
solely to the issuance or offering of securities other than the Common Shares)
at any time prior to having afforded the Agents a reasonable opportunity to
review and comment thereon; (iv) to file within the time periods required by the
Exchange Act all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act for so long as the
delivery of a prospectus is required under the Securities Act or under the blue
sky or securities laws of any jurisdiction in connection with the offering or
sale of the Common Shares, and during such same period to advise the Agents,
promptly after the Company receives notice thereof, of the time when any
amendment to the Registration Statement has been filed or has become effective
or any supplement to the Prospectus or any amended Prospectus has been filed
with the Commission, of the issuance by the Commission of any stop order or of
any order preventing or suspending the use of any prospectus relating to the
Common Shares, of the suspension of the qualification of the Common Shares for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, of any request by the Commission for the
amendment or supplement of the Registration Statement or the Prospectus or for
additional information, or the receipt of any comments from the Commission with
respect to Registration Statement or the Prospectus (including, without
limitation, any Incorporated Documents); and (v) in the event of the issuance of
any such stop order or of any such order preventing or suspending the use of any
such prospectus or suspending any such qualification, to use promptly its
commercially reasonable efforts to obtain its withdrawal;

 

4.02        Blue Sky.  To use its commercially reasonable efforts to cause the
Common Shares to be listed on the Principal Market and promptly from time to
time to take such action as the Agents may reasonably request to cooperate with
the Agents in the qualification of the Common Shares for offering and sale under
the blue sky or securities laws of such jurisdictions within the United States
of America and its territories as the Agents may reasonably request and to use
its commercially reasonable efforts to comply with such laws so as to permit the
continuance of sales and dealings therein for as long as may be necessary to
complete the sale of the Common Shares; provided, however, that in connection
therewith the Company shall not be required to qualify as a foreign corporation,
to file a general consent to service of process or to subject itself to taxation
in respect of doing business in any jurisdiction;

 

12

--------------------------------------------------------------------------------


 

4.03        Copies of Registration Statement and Prospectus.  To furnish the
Agents with copies (which may be electronic copies) of the Registration
Statement and each amendment thereto, and with copies of the Prospectus and each
amendment or supplement thereto in the form in which it is filed with the
Commission pursuant to the Securities Act or Rule 424(b) promulgated by the
Commission under the Securities Act, both in such quantities as the Agents may
reasonably request from time to time; and, if the delivery of a prospectus is
required under the Securities Act or under the blue sky or securities laws of
any jurisdiction at any time on or prior to the applicable Settlement Date for
any Selling Period in connection with the offering or sale of the Common Shares
and if at such time any event has occurred as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such Prospectus is delivered, not misleading, or, if for any other reason
it is necessary during such same period to amend or supplement the Prospectus or
to file under the Exchange Act any document incorporated by reference in the
Prospectus in order to comply with the Securities Act or the Exchange Act, to
notify the Agents and request the Agents to suspend offers to sell Common Shares
(and, if so notified, the Agents shall cease such offers as soon as
practicable); and if the Company decides to amend or supplement the Registration
Statement or the Prospectus as then amended or supplemented, to advise the
Agents promptly by telephone (with confirmation in writing) and to prepare and
cause to be filed promptly with the Commission an amendment or supplement to the
Registration Statement or the Prospectus as then amended or supplemented that
will correct such statement or omission or effect such compliance; provided,
however, that if during such same period an Agent is required to deliver a
prospectus in respect of transactions in the Common Shares, the Company shall
promptly prepare and file with the Commission such an amendment or supplement;

 

4.04        Rule 158.  To make generally available to its holders of the Common
Shares as soon as practicable, but in any event not later than eighteen months
after the effective date of the Registration Statement (as defined in
Rule 158(c) promulgated by the Commission under the Securities Act), an earnings
statement of the Company and the Subsidiaries (which need not be audited)
complying with Section 11(a) of the Securities Act and the rules and regulations
of the Commission promulgated thereunder (including the option of the Company to
file periodic reports in order to make generally available such earnings
statement, to the extent that it is required to file such reports under
Section 13 or Section 15(d) of the Exchange Act, pursuant to Rule 158
promulgated by the Commission under the Securities Act);

 

4.05        Information.  To furnish to the Agents (in paper or electronic
format) copies of all publicly available reports or other communications
(financial or other) furnished generally to stockholders and filed with the
Commission pursuant to the Exchange Act, and deliver to the Agents (in paper or
electronic format) (i) promptly after they are available, copies of any publicly
available reports and financial statements furnished to or filed with the
Commission or any national securities exchange on which any class of securities
of the Company is listed; and (ii) such additional publicly available
information concerning the business and financial condition of the Company as
the Agents may from time to time reasonably request (such financial statements
to be on a consolidated basis to the extent the accounts of the Company and its
Subsidiaries are consolidated in reports furnished to its stockholders generally
or to the Commission);

 

4.06        Representations and Warranties.  That each delivery of an Issuance
Notice and each delivery of Common Shares on a Settlement Date shall be deemed
to be (i) an affirmation to the applicable Agent that the representations and
warranties of the Company contained in or made pursuant to this Agreement are
true and correct as of the date of such Issuance Notice or of such Settlement
Date, as the case may be, as though made at and as of each such date, except as
may be disclosed in the Prospectus (including any documents incorporated by
reference therein and any supplements thereto), and (ii) an

 

13

--------------------------------------------------------------------------------


 

undertaking that the Company will advise the applicable Agent if any of such
representations and warranties will not be true and correct as of the Settlement
Date for the Common Shares relating to such Issuance Notice, as though made at
and as of each such date (except that such representations and warranties shall
be deemed to relate to the Registration Statement and the Prospectus as amended
and supplemented relating to such Common Shares);

 

4.07        Opinions of Counsel.  That each time the Registration Statement or
the Prospectus is amended or supplemented (other than by an Issuance Supplement
or a Current Report on Form 8-K, unless reasonably requested by the Agents
within 30 days of the filing thereof with the Commission), including by means of
an Annual Report on Form 10-K or a Quarterly Report on Form 10-Q filed with the
Commission under the Exchange Act and incorporated or deemed to be incorporated
by reference into the Prospectus, the Company shall as soon as practicable
thereafter furnish or cause to be furnished forthwith to the Agents written
opinions of Shefsky & Froelich Ltd., counsel to the Company, Venable LLP,
special Maryland counsel to the Company, and Sidley Austin LLP, counsel to the
Agents, each dated the date of such amendment, supplement or incorporation and
in form reasonably satisfactory to the Agents, (i) if such counsel has
previously furnished an opinion to the effect set forth in Exhibits B or C
hereto, respectively, to the effect that the Agents may rely on such previously
furnished opinion of such counsel to the same extent as though it were dated the
date of such letter authorizing reliance (except that the statements in such
last opinion shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented to such date) or (ii) if such counsel has
not previously furnished an opinion to the effect set forth in Exhibits B or C
hereto, of the same tenor as such an opinion of such counsel but modified to
relate to the Registration Statement and the Prospectus as amended and
supplemented to such date;

 

4.08        Comfort Letters.  That each time the Registration Statement or the
Prospectus is amended or supplemented, including by means of an Annual Report on
Form 10-K, a Quarterly Report on Form 10-Q or a Current Report on Form 8-K (but
only a Current Report on Form 8-K that contains financial statements of the
Company filed with the Commission under the Exchange Act and incorporated or
deemed to be incorporated by reference into the Prospectus), in any case to set
forth financial information included in or derived from the Company’s financial
statements or accounting records), the Company shall as soon as practicable
thereafter cause the independent registered public accounting firm who has
audited the financial statements of the Company included or incorporated by
reference in the Registration Statement forthwith to furnish to the Agents a
letter, dated the date of such amendment, supplement or incorporation, as the
case may be, in form reasonably satisfactory to the Agents, of the same tenor as
the letter referred to in Section 5.01(h) hereof but modified to relate to the
Registration Statement and the Prospectus as amended or supplemented to the date
of such letter, with such changes as may be necessary to reflect changes in the
financial statements and other information derived from the accounting records
of the Company, to the extent such financial statements and other information
are available as of a date not more than five business days prior to the date of
such letter; provided, however, that, with respect to any financial information
or other matters, such letter may reconfirm as true and correct at such date as
though made at and as of such date, rather than repeat, statements with respect
to such financial information or other matters made in the letter referred to in
Section 5.01(h) hereof that was last furnished to the Agents;

 

4.09        Officer’s Certificate.  That each time the Registration Statement or
the Prospectus is amended or supplemented (other than by an Issuance Supplement
or a Current Report on Form 8-K, unless reasonably requested by the Agents
within 30 days of the filing thereof with the Commission), including by means of
an Annual Report on Form 10-K or a Quarterly Report on Form 10-Q filed with the
Commission under the Exchange Act and incorporated or deemed to be incorporated
by reference into the Prospectus, the Company shall as soon as practicable
thereafter furnish or cause to be furnished forthwith to the Agents a
certificate, dated the date of such supplement, amendment or incorporation, as

 

14

--------------------------------------------------------------------------------


 

the case may be, in such form and executed by such officers of the Company as is
reasonably satisfactory to the Agents, of the same tenor as the certificate
referred to in Section 2.02(ii) but modified to relate to the Registration
Statement and the Prospectus as amended and supplemented to such date;

 

4.10        Reasonable Efforts.  The Company will cooperate timely with any
reasonable due diligence review conducted by the Agents from time to time in
connection with the transactions contemplated hereby, including, without
limitation, and upon reasonable notice providing information and making
available documents and appropriate corporate officers, during regular business
hours and at the Company’s principal offices, as the Agents may reasonably
request;

 

4.11        Agent Purchases.  The Company acknowledges and agrees that an Agent
has informed the Company that the Agent may, to the extent permitted under the
Securities Act and Exchange Act, purchase and sell shares of Common Stock for
its own account and for the account of its clients while this Agreement is in
effect;

 

4.12        NYSE Compliance.  In connection with the offering and sale of the
Shares, the Company will file with the New York Stock Exchange, LLC all
documents and notices, and make all certifications, required by the New York
Stock Exchange, LLC of companies that have securities that are listed on the
Exchange; and

 

4.13        Market Activities.  The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Shares or (ii) sell, bid for or purchase the Common Shares, or pay anyone
any compensation for soliciting purchases of the Common Shares during a Selling
Period other than the Agents.

 

4.14        Regulation M.  If the Company has reason to believe that the
exemptive provisions set forth in Rule 101(c)(1) of Regulation M under the
Exchange Act are not satisfied with respect to the Company or the Common Shares,
it shall promptly notify the applicable Agent, and sales of the Common Shares
under this Agreement shall be suspended until that or other exemptive provisions
have been satisfied in the judgment of each party.

 

ARTICLE V

 

CONDITIONS TO DELIVERY OF ISSUANCE
NOTICES AND TO SETTLEMENT

 

5.01        Conditions Precedent to the Right of the Company to Deliver an
Issuance Notice and the Obligation of the Agents to Sell Common Shares During
the Selling Period(s).  The right of the Company to deliver an Issuance Notice
hereunder is subject to the satisfaction, on the date of delivery of such
Issuance Notice, and the obligation of the applicable Agent to sell Common
Shares during the applicable Selling Period is subject to the satisfaction, on
the applicable Settlement Date, of each of the following conditions:

 

(a)           Effective Registration Statement and Authorizations.  The
Registration Statement shall remain effective and sales of all of the Common
Shares (including all of the Issuance Shares issued with respect to all prior
Issuances and all of the Issuance Shares expected to be issued in connection
with the Issuance specified by the current Issuance Notice) may be made by the
applicable Agent thereunder, and (i) no stop order suspending the effectiveness
of the Registration Statement shall have been issued and no

 

15

--------------------------------------------------------------------------------


 

proceeding for that purpose shall have been initiated or threatened by the
Commission; (ii) no other suspension of the use or withdrawal of the
effectiveness of the Registration Statement or Prospectus shall exist; (iii) all
requests for additional information on the part of the Commission shall have
been complied with to the reasonable satisfaction of the applicable Agent and
(iv) no event specified in Section 4.03 hereof shall have occurred and be
continuing without the Company amending or supplementing the Registration
Statement or the Prospectus as provided in Section 4.03. The authorizations
referred to in Section 3.08 of this Agreement shall have been issued and shall
be in full force and effect, and such authorizations shall not be the subject of
any pending or threatened application for rehearing or petition for
modification, and are sufficient to authorize the issuance and sale of the
Common Shares;

 

(b)           Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company shall be true and correct as of
the Closing Date, as of the applicable date referred to in Section 4.09 that is
prior to such Issuance Date or Settlement Date, as the case may be, and as of
such Issuance Date and Settlement Date as though made at such time;

 

(c)           Performance by the Company.  The Company shall have performed,
satisfied and complied with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company at or
prior to such date;

 

(d)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits or directly and materially adversely affects any of the
transactions contemplated by this Agreement, and no proceeding shall have been
commenced that may have the effect of prohibiting or materially adversely
affecting any of the transactions contemplated by this Agreement;

 

(e)           Material Adverse Changes.  Since the date of this Agreement, no
event that had or is reasonably likely to have a Material Adverse Effect shall
have occurred that has not been disclosed in the Registration Statement or the
Prospectus (including the documents incorporated by reference therein and any
supplements thereto);

 

(f)            No Suspension of Trading In or Delisting of Common Stock; Other
Events.  The trading of the Common Stock (including without limitation the
Issuance Shares) shall not have been suspended by the Commission, the Principal
Market or the Financial Industry Regulatory Authority since the immediately
preceding Settlement Date or, if there has been no Settlement Date, the Closing
Date, and the Common Shares (including without limitation the Issuance Shares)
shall not have been delisted from the Principal Market.  There shall not have
occurred (and be continuing in the case of occurrences under clause (i) and
(ii) below) any of the following: (i) if trading generally on the New York Stock
Exchange, the NASDAQ Global Select Market or other national stock exchange has
been suspended or materially limited, or minimum and maximum prices for trading
have been fixed, or maximum ranges for prices have been required, by any of said
exchanges or by such system or by order of the Commission, the Financial
Industry Regulatory Authority or any other governmental authority, or a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States; (ii) a general moratorium on commercial
banking activities in New York declared by either federal or New York state
authorities; or (iii) any material adverse change in the financial markets in
the United States or in the international financial markets, any outbreak or
escalation of hostilities or other calamity or crisis involving the United
States or the declaration by the United States of a national emergency or war or
any change or development involving a prospective change in national or
international political, financial or economic conditions, if the effect of any
such event specified in this clause (iii) in the sole judgment of the applicable
Agent makes it impracticable or inadvisable to proceed with the sale of Common
Shares of the Company;

 

16

--------------------------------------------------------------------------------


 

(g)           NYSE Approval.  Issuance Shares shall have received approval for
listing on the New York Stock Exchange prior to the Settlement Date pertaining
to those Issuance Shares;

 

(h)           Comfort Letter.  On the Closing Date and on each applicable date
referred to in Section 4.08 hereof that is on or prior to such Issuance Date or
Settlement Date, as the case may be, the independent registered public
accounting firm who has audited the financial statements of the Company included
or incorporated by reference in the Registration Statement shall have furnished
to the applicable Agent a letter, dated the applicable date in form and
substance satisfactory to the applicable Agent to the effect required by
Section 4.08;

 

(i)            Trading Cushion.  The Selling Period for any previous Issuance
Notice shall have expired;

 

(j)            Maximum Issuance Amount.  The Company shall not have issued an
Issuance Notice to sell an Issuance Amount to the extent that the sum of (x) the
Sales Price of the requested Issuance Amount, plus (y) the aggregate Sales Price
of all Common Shares issued under all previous Issuances effected pursuant to
this Agreement, would exceed the Maximum Program Amount;

 

(k)           Prospectus Supplement and Issuance Supplement.

 

(i)  A supplement to the prospectus included in the Registration Statement (the
“Prospectus Supplement”), in form and substance to be agreed upon by the
parties, setting forth information regarding this Agreement including, without
limitation, the Maximum Program Amount, shall have been filed with the
Commission pursuant to Rule 424(b) promulgated by the Commission under the
Securities Act within the time period required thereby and sufficient copies
thereof delivered to the applicable Agent on or prior to the Issuance Date;

 

(ii)  To the extent required by Section 4.01(ii), an Issuance Supplement, in
form and substance to be agreed upon by the parties, shall have been filed with
the Commission pursuant to Rule 424(b) promulgated by the Commission under the
Securities Act within the time period required thereby and sufficient copies
thereof delivered to the applicable Agent on or prior to the Issuance Date;

 

(l)            Counsel Letter.  Each counsel specified in Section 4.07, or other
counsel selected by the Company and reasonably satisfactory to the applicable
Agent, shall have furnished to the applicable Agent their written opinion, dated
the Closing Date and each applicable date referred to in Section 4.07 hereof
that is on or prior to such Issuance Date or Settlement Date, as the case may
be, to the effect required by Section 4.07;

 

(m)          Officers’ Certificate.  The Company shall have furnished or caused
to be furnished to the applicable Agent an officers’ certificate executed by the
Chief Executive Officer, the President or any Senior Vice President of the
Company and by the Chief Financial Officer of the Company, dated the Closing
Date and each applicable date referred to in Section 4.09 hereof that is on or
prior to such Issuance Date or Settlement Date, as the case may be, as to the
matters specified in Section 2.02(ii);

 

(n)           Other Documents.  On the Closing Date and prior to each Issuance
Date and Settlement Date, the applicable Agent and its counsel shall have been
furnished with such documents as they may reasonably require in order to
evidence the accuracy and completeness of any of the representations or
warranties, or the fulfillment of the conditions, herein contained; and all
proceedings taken by the Company in connection with the issuance and sale of the
Common Shares as herein contemplated shall be satisfactory in form and substance
to the applicable Agent and its counsel;

 

17

--------------------------------------------------------------------------------

 


 

5.02        Documents Required to be Delivered on each Issuance Date.  The
applicable Agent’s obligation to sell Common Shares pursuant to an Issuance
Notice hereunder shall additionally be conditioned upon the delivery to the
applicable Agent on or before the Issuance Date of a certificate in form and
substance reasonably satisfactory to the applicable Agent, executed by the Chief
Executive Officer or the Chief Financial Officer of the Company, to the effect
that all conditions to the delivery of such Issuance Notice shall have been
satisfied as at the date of such certificate (which certificate shall not be
required if the foregoing representations shall be set forth in the Issuance
Notice); and

 

5.03        Suspension of Sales.  The Company or the applicable Agent may, upon
notice to the other party in writing or by telephone (confirmed immediately by
verifiable facsimile transmission), suspend any sale of Issuance Shares, and the
Selling Period shall immediately terminate; provided, however, that such
suspension and termination shall not affect or impair either party’s obligations
with respect to any Issuance Shares sold hereunder prior to the receipt of such
notice.  The Company agrees that no such notice shall be effective against an
Agent unless it is made to one of the individuals corresponding to that Agent as
named on Schedule 1 hereto, as such Schedule may be amended from time to time. 
The Agents agree that no such notice shall be effective against the Company
unless it is made to one of the individuals named on Schedule 1 annexed hereto,
as such Schedule may be amended from time to time.

 

ARTICLE VI

 

INDEMNIFICATION AND CONTRIBUTION

 

6.01        Indemnification by the Company.  The Company agrees to indemnify and
hold harmless the Agents, their respective officers, directors, employees and
agents, and each Person, if any, who controls each such Agent within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with each such Person’s respective officers, directors, employees and agents
(collectively, the “Controlling Persons”), from and against any and all losses,
claims, damages or liabilities, and any action or proceeding in respect thereof,
to which the Agents, their respective officers, directors, employees and agents,
and any such Controlling Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Prospectus or any other prospectus
relating to the Common Shares, or any amendment or supplement thereto, or any
preliminary prospectus, or arise out of, or are based upon, any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of the Prospectus or
any amendment or supplement thereto or any preliminary prospectus, in light of
the circumstances in which they were made) not misleading, except insofar as the
same are made in reliance upon and in conformity with information related to one
or more Agents or the plan of distribution furnished in writing to the Company
by an Agent expressly for use therein, and the Company shall reimburse the
Agents, their respective officers, directors, employees and agents, and each
Controlling Person for any reasonable legal and other expenses incurred thereby
in investigating or defending or preparing to defend against any such losses,
claims, damages or liabilities, or actions or proceedings in respect thereof, as
such expenses are incurred.

 

6.02        Indemnification by the Agents.  The Agents severally agree to
indemnify and hold harmless the Company, its officers, directors, employees and
agents and each Person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with each such Person’s respective officers, directors, employees and agents,
from and against any losses, claims, damages or liabilities, and any action or
proceeding in respect thereof, to which the Company, its officers, directors,
employees or agents, any such controlling Person and any officer,

 

18

--------------------------------------------------------------------------------


 

director, employee or agent of such controlling Person may become subject under
the Securities Act, the Exchange Act or otherwise, insofar as losses, claims,
damages or liabilities (or action or proceeding in respect thereof) arise out
of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Prospectus or any
other prospectus relating to the Common Shares, or any amendment or supplement
thereto, or any preliminary prospectus, or arise out of, or are based upon, any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus or any other prospectus relating to the Common Shares, or any
amendment or supplement thereto or any preliminary prospectus, in light of the
circumstances in which they were made) not misleading in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made therein in reliance upon and
in conformity with written information related to an Agent or the plan of
distribution furnished to the Company expressly for use therein, it being
understood and agreed that such information consists solely of statements by an
Agent, by notice given to the Company in writing after the date of this
Agreement, that have been furnished to the Company by the Agent specifically for
inclusion in the Registration Statement, the Prospectus or any other prospectus
relating to the Common Shares, or any amendment or supplement thereto, or any
preliminary prospectus.

 

6.03        Conduct of Indemnification Proceedings.  Promptly after receipt by
any Person (an “Indemnified Party”) of notice of any claim or the commencement
of any action in respect of which indemnity may be sought pursuant to
Section 6.01 or 6.02, the Indemnified Party shall, if a claim in respect thereof
is to be made against the Person against whom such indemnity may be sought (an
“Indemnifying Party”), notify the Indemnifying Party in writing of the claim or
the commencement of such action.  In the event an Indemnified Party shall fail
to give such notice as provided in this Section 6.03 and the Indemnifying Party
to whom notice was not given was unaware of the proceeding to which such notice
would have related and was materially prejudiced by the failure to give such
notice, the failure so to notify the Indemnifying Party will not relieve it from
any liability which it may have to the Indemnified Party under Sections 6.01 or
6.02 above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; provided,
that the failure to notify the Indemnifying Party shall not relieve it from any
liability that it may have to an Indemnified Party otherwise than under
Sections 6.01 or 6.02.  If any such claim or action shall be brought against an
Indemnified Party, the Indemnifying Party shall be entitled to participate
therein, and, to the extent that it wishes, jointly with any other similarly
notified Indemnifying Party, to assume the defense thereof with counsel
reasonably satisfactory to the Indemnified Party.  After notice from the
Indemnifying Party to the Indemnified Party of the Indemnifying Party’s election
to assume the defense of such claim or action, the Indemnifying Party shall not
be liable to the Indemnified Party for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation; provided that the Indemnified Party
shall have the right to employ separate counsel to represent the Indemnified
Party, but the fees and expenses of such counsel shall be for the account of
such Indemnified Party unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (ii) such
Indemnified Party reasonably concludes that representation of both parties by
the same counsel would be inappropriate due to actual or potential conflicts of
interest with the Company, it being understood, however, that the Indemnifying
Party shall not, in connection with any one such claim or action or separate but
substantially similar or related claims or actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (together with
appropriate local counsel) at any time for all Indemnified Parties or for fees
and expenses that are not reasonable.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
claim or pending or threatened proceeding in respect of which the Indemnified
Party is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Party unless such settlement includes an
unconditional release of each such Indemnified Party from all losses, claims,
damages or liabilities arising out of such claim or

 

19

--------------------------------------------------------------------------------


 

proceeding and such settlement does not admit or constitute an admission of
fault, guilt, failure to act or culpability on the part of any such Indemnified
Party.  Whether or not the defense of any claim or action is assumed by an
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its prior written consent, which consent will
not be unreasonably withheld.

 

6.04        Contribution.  If for any reason the indemnification provided for in
this Article VI is unavailable to the Indemnified Parties in respect of any
losses, claims, damages or liabilities referred to herein, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities as between the Company, on the
one hand, and the Agents, on the other hand, in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Agents, on the other hand, from the offering of the Common Shares
to which such losses, claims, damages or liabilities relate.  If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law, then each Indemnifying Party shall contribute to such amount
paid or payable by such Indemnifying Party in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of the
Company and of an Agent in connection with such statements or omissions, as well
as any other relevant equitable considerations.  The relative benefits received
by the Company, on the one hand, and by the Agents, on the other, shall be
deemed to be in the same proportion as the total net proceeds from the sale of
Common Shares (before deducting expenses) received by the Company bear to the
total commissions received by the Agents in respect thereof.  The relative fault
of the Company, on the one hand, and of the Agents, on the other hand, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, on the one hand,
or by an Agent, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

The Company and the Agents agree that it would not be just and equitable if
contribution pursuant to this Section 6.04 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any reasonable legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 6.04, no Agent shall
in any event be required to contribute any amount in excess of the commissions
received by it under this Agreement.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  For purposes of this Section 6.04 each officer,
director, employee and agent of an Agent, and each Controlling Person, shall
have the same rights to contribution as the Agent, and each director of the
Company, each officer of the Company who signed the Registration Statement, and
each Person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution as the Company.  The obligations of the Company and the
Agents under this Article VI shall be in addition to any liability that the
Company and the Agents may otherwise have.

 

ARTICLE VII

 

TERMINATION

 

7.01        Term.  Subject to the provisions of this Article VII, the term of
this Agreement shall run until the end of the Commitment Period.

 

20

--------------------------------------------------------------------------------


 

7.02        Termination by an Agent.  An Agent may terminate the right of the
Company to effect any Issuances under this Agreement through that Agent upon one
(1) Trading Day’s notice if any of the following events shall occur:

 

(a)         the Company or any Subsidiary shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for all or substantially all of its property or business;
or such a receiver or trustee shall otherwise be appointed;

 

(b)         bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings for relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Company or any of its
Subsidiaries;

 

(c)          the Company shall fail to maintain the listing of the Common Stock
on the Principal Market;

 

(d)         since the Effective Date, there shall have occurred any event,
development or state of circumstances or facts that has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; or

 

(e)          an Agent shall have given ten (10) days’ notice of its election to
terminate this Agreement, in its sole discretion, at any time.

 

7.03        Termination by the Company.  The Company shall have the right, by
giving thirty (30) days’ notice as hereinafter specified, to terminate this
Agreement in its sole discretion at any time.  After delivery of such notice,
the Company shall no longer have any right to deliver any Issuance Notices
hereunder.

 

7.04        Liability; Provisions that Survive Termination.  If this Agreement
is terminated pursuant to this Article VII, such termination shall be without
liability of any party to any other party except as provided in Section 9.02 and
for the Company’s obligations in respect of all prior Issuance Notices, and
provided further that in any case the provisions of Article VI, Article VIII and
Article IX shall survive termination of this Agreement without limitation.

 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES TO SURVIVE DELIVERY

 

All representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall remain operative and in full force and effect
regardless of (i) any investigation made by or on behalf of the Agents and their
respective officers, directors, employees and agents and any Controlling
Persons, (ii) delivery and acceptance of the Common Shares and payment therefor
or (iii) any termination of this Agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.01        Press Releases and Disclosure.  The Company may issue a press
release describing the material terms of the transactions contemplated hereby as
soon as practicable following the Closing Date, and may file with the Commission
a Current Report on Form 8-K describing the material terms of the transactions
contemplated hereby, and the Company shall consult with the Agents prior to
making such disclosures, and the parties shall use all commercially reasonable
efforts, acting in good faith, to agree

 

21

--------------------------------------------------------------------------------


 

upon a text for such disclosures that is reasonably satisfactory to all parties.
No party hereto shall issue thereafter any press release or like public
statement (including, without limitation, any disclosure required in reports
filed with the Commission pursuant to the Exchange Act) related to this
Agreement or any of the transactions contemplated hereby without the prior
written approval of the other party hereto, except as may be necessary or
appropriate in the opinion of the party seeking to make disclosure to comply
with the requirements of applicable law or stock exchange rules.  If any such
press release or like public statement is so required, the party making such
disclosure shall consult with the other party prior to making such disclosure,
and the parties shall use all commercially reasonable efforts, acting in good
faith, to agree upon a text for such disclosure that is reasonably satisfactory
to all parties.

 

9.02        Expenses.  The Company covenants and agrees with the Agents that the
Company shall pay or cause to be paid the following: (i) the fees, disbursements
and expenses of the Company’s counsel and accountants in connection with the
preparation, printing and filing of the Registration Statement, the Prospectus
and any Issuance Supplements and all other amendments and supplements thereto
and the mailing and delivering of copies thereof to the Agents and the Principal
Exchanges; (ii) the Agents’ reasonable documented out-of-pocket expenses,
including the filing fees and reasonable fees, disbursements and expenses of
counsel for the Agents relating to the qualification of the Common Shares for
offering and sale under state securities laws as provided in Section 4.02 hereof
and in connection with preparing any blue sky survey); (iii) the cost (other
than those expenses described in clause (ii) above) of printing, preparing or
reproducing this Agreement and any other documents in connection with the
offering, purchase, sale and delivery of the Common Shares; (iv) all filing fees
and expenses (other than those expenses described in clause (ii) above) in
connection with the qualification of the Common Shares for offering and sale
under state securities laws as provided in Section 4.02 hereof; (v) the cost of
preparing the Common Shares; (vi) the fees and expenses of any transfer agent of
the Company; (vii) the cost of providing any CUSIP or other identification
numbers for the Common Shares; (viii) the fees and expenses incurred in
connection with the listing or qualification of the Common Shares on the
Principal Market and any filing fees incident to any required review by the
Financial Industry Regulatory Authority of the terms of the sale of the Common
Shares in connection with this Agreement and the Registration Statement
(including the reasonable fees, disbursements and expenses of a single counsel
for the Agents relating to such filings), and (ix) all other costs and expenses
incident to the performance of the Company’s obligations hereunder that are not
otherwise specifically provided for in this Section 9.02.  It is understood,
however, that except as provided in this Section, each Agent will pay all of its
own costs and expenses, including the fees of its counsel, transfer taxes on
resale of any of the Common Shares by it, and any advertising expenses connected
with any offers it may make.

 

9.03        Notices.  All notices, demands, requests, consents, approvals or
other communications required or permitted to be given hereunder or that are
given with respect to this Agreement shall be in writing and shall be personally
served or deposited in the mail, registered or certified, return receipt
requested, postage prepaid or delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice.

 

(i)  If to the Company, then to:

 

 

Inland Real Estate Corporation

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: Brett Brown

 

Facsimile No.: (630) 218-7357,

 

22

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

 

Shefsky & Froelich Ltd.

111 East Wacker Drive, Suite 2800

Chicago, Illinois 60601, Attention: Michael J. Choate

Facsimile No.: (312) 275-7554.

 

(ii)   If to BMOCMC, then to:

 

 

Mark O. Decker

Managing Director and Group Head

Real Estate, BMO Capital Markets

115 S. LaSalle St. 35W

Chicago, Illinois 60603

 

Telephone:

(312) 461-2192

 

Email:

mark.decker@bmo.com

 

Facsimile:

(312) 461-2968,

 

 

 

 

Stephan Richford

Director

Real Estate, BMO Capital Markets

115 S. LaSalle St. 35W

Chicago, Illinois 60603

 

Telephone:

(312) 461-7425

 

Email:

stephan.richford@bmo.com

 

Facsimile:

(312) 461-2968, and

 

 

Phil Winiecki

Managing Director

Equity Capital Markets

BMO Capital Markets

3 Times Square

New York, New York 10036

 

Telephone:

(212) 885-4110

 

Email:

phil.winiecki@bmo.com

 

Facsimile:

(212) 885-4165,

 

If to Jefferies, then to:

 

 

Michael Judlowe

Managing Director

Jefferies & Company, Inc.

520 Madison Avenue

New York, New York 10022

Phone: (212) 323-7515

Fax: (646) 224-9784

Email: mjudlowe@Jefferies.com

 

John Haynor

Vice President

Jefferies & Company, Inc.

 

23

--------------------------------------------------------------------------------


 

 

520 Madison Avenue

New York, New York 10022

Phone:  (212) 336-7072

Fax:  (646) 786-5419

Email:  jhaynor@Jefferies.com

 

Jefferies & Company, Inc.

520 Madison Avenue

New York, New York 10022

Attn: General Counsel

Fax: (646).619.4437

 

If to KBCM, then to:

 

 

David Gruber

Group Head and Managing Director

Equity Capital Markets

KeyBanc Capital Markets Inc.

127 Public Square

4th Floor

Cleveland, OH 44114

P:  216-689-3910

F:  216-689-0845

dgruber@key.com

 

Mark Koster

Managing Director

Real Estate Investment Banking

KeyBanc Capital Markets Inc.

1200 Abernathy Rd

Suite 1550

Atlanta, GA 30328

P:  770-510-2150

mkoster@key.com

 

Paul Hodermarsky

Director

Equity Capital Markets

KeyBanc Capital Markets Inc.

127 Public Square

4th Floor

Cleveland, OH 44114

P:  216-689-3910

F:  216-689-0845

phodermarsky@key.com

 

with a copy (which shall not constitute notice) to:

 

 

Sidley Austin LLP, 787 Seventh Avenue

New York, New York 10019

 

24

--------------------------------------------------------------------------------


 

 

Attention: Samir A. Gandhi

Facsimile No.: (212) 839-5599.

 

Except as set forth in Section 5.03, notice shall be deemed given on the date of
service or transmission if personally served or transmitted by telegram, telex
or confirmed facsimile. Notice otherwise sent as provided herein shall be deemed
given on the third business day following the date mailed or on the next
business day following delivery of such notice to a reputable air courier
service for next day delivery.

 

9.04        Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements, representations, understandings,
negotiations and discussions between the parties, whether oral or written, with
respect to the subject matter hereof.

 

9.05        Amendment and Waiver.  This Agreement may not be amended, modified,
supplemented, restated or waived except by a writing executed by the party
against which such amendment, modification, supplement, restatement or waiver is
sought to be enforced. Waivers may be made in advance or after the right waived
has arisen or the breach or default waived has occurred. Any waiver may be
conditional.  No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereof
nor of any other agreement or provision herein contained.  No waiver or
extension of time for performance of any obligations or acts shall be deemed a
waiver or extension of the time for performance of any other obligations or
acts.

 

9.06        No Assignment; No Third Party Beneficiaries.  This Agreement and the
rights, duties and obligations hereunder may not be assigned or delegated by the
Company or an Agent.  Any purported assignment or delegation of rights, duties
or obligations hereunder shall be void and of no effect.  This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties and their respective successors and, to the extent provided in
Article VI, the controlling persons, officers, directors, employees and agents
referred to in Article VI. This Agreement is not intended to confer any rights
or benefits on any Persons other than as set forth in Article VI or elsewhere in
this Agreement.

 

9.07        Severability.  This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible, valid and enforceable.

 

9.08        Further Assurances.  Each party hereto, upon the request of any
other party hereto, shall do all such further acts and execute, acknowledge and
deliver all such further instruments and documents as may be necessary or
desirable to carry out the transactions contemplated by this Agreement.

 

9.09        Titles and Headings.  Titles, captions and headings of the sections
of this Agreement are for convenience of reference only and shall not affect the
construction of any provision of this Agreement.

 

9.10        Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED
BY, INTERPRETED UNDER AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED WITHIN THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.  Any action, suit or proceeding to enforce any provision of, or

 

25

--------------------------------------------------------------------------------


 

based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any federal court located
in the Southern District of the State of New York or any New York state court
located in the Borough of Manhattan, and the Company agrees to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
and each party waives (to the full extent permitted by law) any objection it may
have to the laying of venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding has been brought in an
inconvenient forum.

 

9.11        Waiver of Jury Trial.  The Company and the Agents each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this Agreement or any transaction
contemplated hereby.

 

9.12        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.  Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.

 

9.13        Adjustments for Stock Splits, etc.  The parties acknowledge and
agree that share related numbers contained in this Agreement (including the
minimum Floor Price) shall be equitably adjusted to reflect stock splits, stock
dividends, reverse stock splits, combinations and similar events.

 

9.14        No fiduciary duty.  The Company acknowledges and agrees that each
Agent is acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the offering of Common Shares
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Company or any other person and will not claim that an Agent is acting in such
capacity in connection with the offering of the Common Shares contemplated
hereby.  Additionally, no Agent is advising the Company or any other person as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction with respect to the offering of Common Shares contemplated hereby. 
The Company shall consult with its own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and no Agent shall have
responsibility or liability to the Company with respect thereto.  Any review by
an Agent of the Company, the transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of the
Agent and shall not be on behalf of the Company.

 

26

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.

 

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

By:

/s/ Mark Zalatoris

 

 

Name:

Mark Zalatoris

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

BMO CAPITAL MARKETS CORP.

 

 

 

 

 

 

 

By:

/s/ Stephan Richford

 

 

Name:

Stephan Richford

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Phil Winiecki

 

 

Name:

Phil Winiecki

 

 

Title:

Managing Director

 

 

 

 

 

 

 

KEYBANC CAPITAL MARKETS INC.

 

 

 

 

 

 

 

By:

/s/ Rich Ford

 

 

Name:

Rich Ford

 

 

Title:

Managing Director

 

 

 

 

 

 

 

JEFFERIES & COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ Jonathan Crane

 

 

Name:

Jonathan Crane

 

 

Title:

Sr. Managing Director

 

27

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

“Actual Sold Amount” shall mean the number of Issuance Shares that the
Applicable Agent has sold during the Selling Period.

 

“Affiliate” of a Person shall mean another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first- mentioned Person. The term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“1940 Act” shall have the meaning set forth in Section 3.13 hereof.

 

“Agreement” shall have the meaning set forth in the Preamble hereof.

 

“Applicable Time” shall mean the time of sale of any Common Shares pursuant to
this Agreement.

 

“Closing” shall have the meaning set forth in Section 2.02 hereof.

 

“Closing Date” shall mean the date on which the Closing occurs.

 

“Commission” shall mean the United States Securities and Exchange Commission.

 

“Commitment Period” shall mean the period commencing on the date of this
Agreement and expiring on the earliest to occur of (x) the date on which the
Agents shall have sold the Maximum Program Amount pursuant to this Agreement,
(y) the date this Agreement is terminated pursuant to Article VII and (z) the
third anniversary of the date of this Agreement.

 

“Common Shares” shall mean shares of the Company’s Common Stock issued or
issuable pursuant to this Agreement.

 

“Common Stock” shall mean the Company’s Common Stock, $.01 par value per share.

 

“Company” shall have the meaning set forth in the Preamble hereof.

 

“Controlling Persons” shall have the meaning set forth in Section 6.01 hereof.

 

“Effective Date” shall have the meaning set forth in Section 3.03 hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Floor Price” shall mean the minimum price set by the Company in the Issuance
Notice below which the applicable Agent shall not sell Common Shares during the
Selling Period, which may be adjusted by the Company at any time during the
Selling Period and which in no event shall be less than $1.00 without the prior
written consent of the applicable Agent, which may be withheld in the applicable
Agent’s sole discretion.

 

“Incorporated Documents” shall have the meaning set forth in Section 3.02
hereof.

 

App A-1

--------------------------------------------------------------------------------


 

“Indemnified Party” shall have the meaning set forth in Section 6.03 hereof.

 

“Indemnifying Party” shall have the meaning set forth in Section 6.03 hereof.

 

“Issuance” shall mean each occasion the Company elects to exercise its right to
deliver an Issuance Notice requiring an Agent to use its commercially reasonable
efforts consistent with customary trading and sales practices to sell the Common
Shares as specified in such Issuance Notice, subject to the terms and conditions
of this Agreement.

 

“Issuance Amount” shall mean the aggregate Sales Price of the Issuance Shares to
be sold by the Agents with respect to any Issuance.

 

 “Issuance Date” shall mean any Trading Day during the Commitment Period that an
Issuance Notice is deemed delivered pursuant to Section 2.03(b) hereof.

 

“Issuance Notice” shall mean a written notice to an Agent delivered in
accordance with this Agreement in the form attached hereto as Exhibit A.

 

“Issuance Price” shall mean the Sales Price less the Selling Commission.

 

“Issuance Shares” shall mean all shares of Common Stock issued or issuable
pursuant to an Issuance that has occurred or may occur in accordance with the
terms and conditions of this Agreement.

 

“Issuance Supplement” shall have the meaning set forth in Section 3.01 hereof.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
assets, operations, properties, prospects or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole, or any material adverse
effect on the Company’s ability to consummate the transactions contemplated by,
or to execute, deliver and perform its obligations under, this Agreement.

 

“Maximum Program Amount” shall mean Common Shares with an aggregate Sales Price
of $150,000,000 (or, if less, the aggregate amount of Common Shares registered
under the Registration Statement).

 

“Permit” shall have the meaning set forth in Section 3.11 hereof.

 

“Person” shall mean an individual or a corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, governmental authority or other entity of any
kind.

 

“Principal Market” shall mean the New York Stock Exchange.

 

“Prospectus” shall have the meaning set forth in Section 3.01 hereof.

 

“Prospectus Supplement” shall have the meaning set forth in Section 5.01(a)
hereof.

 

“Registration Statement” shall have the meaning set forth in Section 3.01
hereof.

 

“Representation Date” shall have the meaning set forth in the introductory
paragraph of Article III hereof.

 

App A-2

--------------------------------------------------------------------------------


 

“Sales Price” shall mean the actual sale execution price of each Common Share
sold by an Agent on the Principal Market hereunder in the case of ordinary
brokers’ transactions, or as otherwise agreed by the parties in other methods of
sale.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Commission” shall mean 1.5% of the Sales Price of Common Shares sold
during a Selling Period; provided, however, in the event the Company engages one
or more of the Sales Agents for sales of Securities that would constitute a
“distribution,” within the meaning of Rule 100 of Regulation M under the
Exchange Act, the Company and the Sales Agents will agree to compensation that
is customary with respect to such transactions.

 

“Selling Period” shall mean the period of one to twenty consecutive Trading Days
(as determined by the Company in the Company’s sole discretion and specified in
the applicable Issuance Notice) following the Trading Day on which an Issuance
Notice is delivered or deemed to be delivered pursuant to Section 2.03(b)
hereof.

 

“Settlement Date” shall mean the third business day following each Trading Day
during the Selling Period, when the Company shall deliver to the applicable
Agent the amount of Common Shares sold on such Trading Day and the applicable
Agent shall deliver to the Company the Issuance Price received on such sales. 
Alternatively, the Company may settle all sales for each Selling Period on the
business day following the last day of the Selling Period, whereon the Company
shall deliver to the applicable Agent the amount of Common Shares sold during
the Selling Period and the applicable Agent shall deliver to the Company the
Issuance Price received on such sales.

 

“Significant Subsidiary” shall mean each Subsidiary that constitutes a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X.

 

“Subsidiary” shall have the meaning set forth in Section 3.06 hereof.

 

“Trading Day” shall mean any day which is a trading day on the New York Stock
Exchange, other than a day on which trading is scheduled to close prior to its
regular weekday closing time.

 

“Voting Stock” of any Person as of any date shall mean the capital stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

App A-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ISSUANCE NOTICE

 

[Date]

 

AGENT

[·]

[·]

 

Attn: [·]

 

Reference is made to that certain Sales Agency Agreement, dated as of [·] (the
“Agreement”), by and between Inland Real Estate Corporation (the “Company”) and
AGENT.  The Company confirms that all conditions to the delivery of this
Issuance Notice are satisfied as of the date hereof.

 

Effective Date of Delivery of Issuance Notice (determined pursuant to
Section 2.03(b) of the Agreement):

 

Number of Days in Selling Period:

 

 

 

 

 

First Date of Selling Period:

 

 

 

 

 

Last Date of Selling Period:

 

 

 

 

 

Settlement Date(s):

 

 

 

 

 

Issuance Amount:

 

$

 

Floor Price Limitation (Adjustable by Company during the Selling Period): $
         per share

 

Comments:

 

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

[CEO, Chief Financial Officer, or Treasurer]

 

Exh A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Opinion of Shefsky & Froelich Ltd., Counsel for the Company

 

1.                                      The Company is duly qualified as a
foreign corporation to transact business and is in good standing in the State of
Illinois and in each other jurisdiction listed on Schedule A attached hereto.

 

2.                                      Each Significant Subsidiary has been
duly incorporated and is validly existing in good standing under the laws of its
state of incorporation.

 

3.                                      The compliance by the Company with all
of the provisions of the Sales Agreement and the consummation by the Company of
the transactions contemplated thereby, including the issuance and sale of the
Shares, do not: (i) constitute a violation of, or a breach or default under, or
result in the imposition of a lien or security interest under, the terms of any
Applicable Contract; (ii) violate the provisions of the Fourth Articles of
Amendment and Restatement of the Company, the Amended and Restated Bylaws of the
Company or the Significant Subsidiary Organizational Documents; or (iii) to our
knowledge violate or conflict with, or result in any contravention of, any
Applicable Law.  We do not express any opinion, however, with respect to any
matters that require us to perform a mathematical calculation or make a
financial or accounting determination.

 

4.                                      No Governmental Approval is required for
the consummation by the Company of the transactions contemplated by the Sales
Agreement or in connection with the issuance and sale of the Shares, except as
required under the Securities Act, applicable state securities or blue sky laws
and from Financial Industry Regulatory Authority and except in any case where
the failure to obtain such Governmental Approval would not have a Material
Adverse Effect.

 

5.                                      To our knowledge, except as set forth in
the Prospectus, there are no outstanding options, warrants, conversion rights,
subscription rights, preemptive rights, rights of first refusal or other rights
or agreements of any nature outstanding to subscribe for or purchase any shares
of Common Stock or any other securities of the Company of any kind binding on
the Company (except pursuant to the Indenture governing the terms of the
Company’s 5% Convertible Senior Notes, the Distribution Reinvestment Plan and
the 2005 Equity Award Plan) and there are no outstanding securities or
instruments of the Company containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares as described in the Sales
Agreement.

 

6.                                      To our knowledge, there are no legal or
governmental proceedings pending or threatened (i) against the Company or any of
its Subsidiaries or (ii) which has as the subject thereof property owned by the
Company or any of its Subsidiaries where any such proceeding, if determined
adversely to the Company or any of its Subsidiaries, would reasonably be
expected to, singularly or in the aggregate, have a Material Adverse Effect.

 

7.                                      The Registration Statement has been
declared effective by the Commission under the Securities Act.  To our
knowledge, no stop order suspending the effectiveness of the Registration
Statement has been issued under the Securities Act and no proceedings for such
purpose have been instituted or are pending or threatened by the Commission.

 

8.                                      The Registration Statement, as of the
Effective Date and the Prospectus, as of the date it was filed with the
Commission, and the documents incorporated by reference in the Prospectus, on
the respective dates they were filed with the Commission (or, if amended or
supplemented, on the

 

Exh B-1

--------------------------------------------------------------------------------


 

date of the filing of the last amendment or supplement), in each case on its
face, (other than the financial statements and supporting schedules included in,
or in exhibits to, or excluded from, the Registration Statement or the
Prospectus, or any documents incorporated by reference in any of them, as to
which in each case no opinion need be rendered), complied as to form in all
material respects with the applicable requirements of the Securities Act and the
Securities Exchange Act of 1934, as amended.

 

9.                                      Commencing with its taxable year that
ended on December 31, 1995, the Company was organized in conformity with the
requirements for qualification and taxation as a REIT under the Code, and its
actual method of operation through the date of this letter has enabled, and its
proposed method of operation will enable, it to meet the requirements for
qualification and taxation as a REIT under the Code.  As noted in the
Registration Statement, the Company’s qualification and taxation as a REIT
depend upon its ability to meet, through actual annual operating results,
certain requirements including requirements relating to distribution levels and
diversity of stock ownership, and the various qualification tests imposed under
the Code, the results of which are not, and will not be, reviewed by us. 
Accordingly, no assurance can be given that the actual results of the Company’s
operation for any one taxable year will satisfy the requirements for
qualification and taxation as a REIT under the Code.

 

10.                               The Company is not, and after giving effect to
the offering and sale of the Shares, will not be, subject to registration as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

11.                               The statements in the Prospectus under the
caption “MATERIAL UNITED STATES FEDERAL INCOME TAX CONSEQUENCES,” insofar as
such statements constitute matters of law, summaries of legal matters, documents
or legal proceedings, or legal conclusions, have been reviewed by us and fairly
summarize, in all material respects, the matters referred to therein.

 

Although we are not passing upon and do not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the
Registration Statement, the Prospectus and the Incorporated Documents (other
than as specified above), based on our examination of the Registration
Statement, the Prospectus and the Incorporated Documents, our services provided
in connection with the preparation of the Registration Statement and the
Prospectus and our participation in conferences with officers and other
representatives of the Company and with representatives of the registered public
accounting firm for the Company, at which the contents of the Registration
Statement and the Prospectus and related matters were discussed, nothing has
come to our attention that would lead us to believe that (i) the Registration
Statement, at the Effective Date and as of the date of this opinion, contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (ii) the Prospectus, at the time it was filed with the Commission
pursuant to Rule 424(b) under the Securities Act, or as of the date of the
commencement of the Program, included or includes an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in light of the circumstances in which they were
made, not misleading (it being understood that we need express no belief as to
the financial statements or schedules or other financial or statistical data
derived therefrom, included or incorporated by reference in, or excluded from
the Registration Statement, the Prospectus, or any amendments or supplements
thereto).

 

Exh B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Opinion of Venable LLP., Special Maryland Counsel for the Company

 

1.                                      The Company is a corporation duly
incorporated and validly existing under and by virtue of the laws of the State
of Maryland and is in good standing with the SDAT.

 

2.                                      The Company has the corporate power (a)
to own or lease its properties and to conduct its business in all material
respects as described in the Registration Statement and the Prospectus under the
captions “About Us” and “Summary—The Company” and in the 10-K under the captions
“Item 1.  Business,” “Item 2.  Properties” and (b) to execute, deliver and
perform its obligations under the Sales Agency Agreement.

 

3.                                      The Company has taken all necessary
corporate action to authorize the execution, delivery and performance by it of,
and the consummation by it of the transactions contemplated by, the Sales Agency
Agreement.

 

4.                                      The Company has an authorized
capitalization as set forth in the Registration Statement and the Prospectus
under the caption “Description of Capital Stock.”  The Outstanding Shares have
been duly authorized and validly issued and are fully paid and nonassessable.

 

5.                                      The issuance of the Shares has been duly
authorized and, when issued by the Company against payment of the consideration
set forth in the Sales Agency Agreement and the Corporate Proceedings, the
Shares will be (assuming that, upon issuance, the total number of shares of
Common Stock issued and outstanding will not exceed the total number of shares
of Common Stock that the Company is then authorized to issue under the Charter)
validly issued, fully paid and nonassessable and free and clear of any liens,
charges, encumbrances and security interests arising under the MGCL.  The
issuance of the Shares is not subject to any preemptive or similar rights
arising by operation of the MGCL, the Charter or the Bylaws.

 

6.                                      The stock of the Company, including the
Shares, conforms to the description thereof contained in the Registration
Statement and the Prospectus under the caption “Description of Capital Stock.”

 

7.                                      The compliance by the Company with all
of the provisions of the Sales Agency Agreement and the consummation by the
Company of the transactions contemplated thereby, including the issuance and
sale of the Shares, do not violate the provisions of the Fourth Articles of
Amendment and Restatement of the Company or the Amended and Restated Bylaws of
the Company.

 

Exh C-1

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

BMO CAPITAL MARKETS CORP.

 

 

 

Mark O. Decker

 

 

Managing Director and Group Head

 

 

Real Estate, BMO Capital Markets

 

 

115 S. LaSalle St. 35W

 

 

Chicago, Illinois 60603

 

 

Telephone:

(312) 461-2192

 

 

Email:

mark.decker@bmo.com

 

 

Facsimile:

(312) 461-2968,

 

 

 

 

 

 

Stephan Richford

 

 

Director

 

 

Real Estate, BMO Capital Markets

 

 

115 S. LaSalle St. 35W

 

 

Chicago, Illinois 60603

 

 

Telephone:

(312) 461-7425

 

 

Email:

stephan.richford@bmo.com

 

 

Facsimile:

(312) 461-2968, and

 

 

 

 

 

Phil Winiecki

 

 

Managing Director

 

 

BMO Capital Markets

 

 

Equity Capital Markets

 

 

3 Times Square

 

 

New York, New York 10036

 

 

Telephone:

(212) 885-4110

 

 

Email:

phil.winiecki@bmo.com

 

 

Facsimile:

(212) 885-4165

 

 

 

 

 

KEYBANC CAPITAL MARKETS INC.

 

 

 

 

 

 

 

David Gruber

 

 

Group Head and Managing Director

 

 

Equity Capital Markets

 

 

KeyBanc Capital Markets Inc.

 

 

127 Public Square

 

 

4th Floor

 

 

Cleveland, OH 44114

 

 

P:  216-689-3910

 

 

F:  216-689-0845

 

 

dgruber@key.com

 

 

 

 

 

Mark Koster

 

 

Managing Director

 

 

Real Estate Investment Banking

 

 

KeyBanc Capital Markets Inc.

 

Sch 1-1

--------------------------------------------------------------------------------


 

 

 

1200 Abernathy Rd

 

 

Suite 1550

 

 

Atlanta, GA 30328

 

 

P:  770-510-2150

 

 

mkoster@key.com

 

 

 

 

 

Paul Hodermarsky

 

 

Director

 

 

Equity Capital Markets

 

 

KeyBanc Capital Markets Inc.

 

 

127 Public Square

 

 

4th Floor

 

 

Cleveland, OH 44114

 

 

P:  216-689-3910

 

 

F:  216-689-0845

 

 

phodermarsky@key.com

 

 

 

JEFFERIES & COMPANY, INC.

 

 

 

Michael Judlowe

 

 

Managing Director

 

 

Jefferies & Company, Inc.

 

 

520 Madison Avenue

 

 

New York, New York 10022

 

 

Phone: (212) 323-7515

 

 

Fax: (646) 224-9784

 

 

Email: mjudlowe@Jefferies.com

 

 

 

 

 

John Haynor

 

 

Vice President

 

 

Jefferies & Company, Inc.

 

 

520 Madison Avenue

 

 

New York, New York 10022

 

 

Phone:  (212) 336-7072

 

 

Fax:  (646) 786-5419

 

 

Email:  jhaynor@Jefferies.com

 

 

 

 

 

With a copy to:

 

 

General Counsel

 

 

Fax: (646).619.4437

 

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

Brett Brown

 

 

Senior Vice President, Chief Financial Officer and Treasurer

 

 

Inland Real Estate Corp.

 

 

2901 Butterfield Road

 

 

Oak Brook, IL 60523

 

 

Telephone:

(630) 218-7355

 

 

Facsimile:

(630) 218-7357

 

Sch 1-2

--------------------------------------------------------------------------------

 